Her Curiam.

As all proceedings had been stayed in term, on certain conditions, those conditions should have been first complied with, to entitle the party to any benefit under the rule ; and it was certainly irregular to apply afterwards to a judge at his chambers for any further order. But as the defendants appear to have mistaken the former decision, the court will now stay proceedings on the same condi*105lions as were annexed last term, and on payment of all subsequent costs.
, As to the other objection, the court observed, that it was the duty of the defendants to have sought the plaintiff and tendered the costs.